Case 2:21-cv-03627-RGK-RAO Document 19 Filed 07/30/21 Page 1 of 1 Page ID #:54



  1

  2
                                                       JS-6
  3

  4

  5

  6

  7
                          UNITED STATES DISTRICT COURT
  8                      CENTRAL DISTRICT OF CALIFORNIA
  9
 10    KELLY D. WHEELER,
                                                    Case No. 2:21-cv-03627-RGK-RAO
 11                    Plaintiff,
                                                    PROPOSED ORDER ON JOINT
 12
             v.                                     STIPULATION FOR DISMISSAL
 13                                                 WITHOUT PREJUDICE
 14    MIDLAND CREDIT
       MANAGEMENT, INC.,
 15

 16                    Defendant.
 17         Plaintiff, KELLY D. WHEELER (“Plaintiff”) and Defendant, Midland
 18
      Credit Management, Inc. (“Defendant”), having filed with this Joint Stipulation for
 19

 20
      Dismissal without Prejudice and the Court having reviewed the same, IT IS

 21   HEREBY ORDERED:
 22
            1. The Stipulation for Dismissal is approved. The action against Midland
 23

 24   Credit Management, Inc. is hereby dismissed without prejudice. Each party shall
 25
      bear its own costs and attorney fees.
 26

 27   DATED: July 30, 2021
                                                     UNITED STATES DISTRICT
 28                                                  JUDGE
                                                1
